DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, and 5 are objected to because of the following informalities:  
In claim 2, “wherein the electromagnetic energy comprising microwave energy” should read, “wherein the electromagnetic energy comprises microwave energy”.
In claim 3, “wherein the electromagnetic energy comprising radiofrequency wave energy” should read, “wherein the electromagnetic energy comprises radiofrequency wave energy”.
A period is missing at the end of claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-7 are indefinite because it is unclear which part of the food is raised by at least 50 °F. The claim limitations could refer to the average temperature of the food, the core temperature, the exterior temperature, the temperature of the hottest spot, the temperature of the coldest spot, etc. 
Regarding claim 16, it is unclear what is meant by maximum attained processing temperature. Is this the maximum temperature that the energy source can produce, the maximum temperature the food be subjected to without damage, etc.? Additionally, it is unclear what is meant by a required lethality temperature and a targeted lethality temperature. Is this a temperature that kills bacteria, mold, or something else? Furthermore, the claim does not clarify what, if anything, differentiates a required lethality temperature from a targeted lethality temperature.
Regarding claim 33, it is unclear what temperature is raised by at least 100 degrees Fahrenheit. Is this the average temperature of the food, a temperature of a specific part of the food, a temperature of fluid in the chamber, or something else altogether? Nothing in the claim languages renders clear what temperature is increasing. 
Claims 2-16, 18, and 26 are rejected as indefinite as a result of depending upon indefinite claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 20160183333 A1) in view of Ezaki (JP 2000102369 A).
Regarding claim 1, Mohammed teaches (Paragraph 0006, 0036, 0041) electromagnetic wave (including, but not limited to microwave) processing systems for food products and related methods, wherein food products (within food packages) to be processed are loaded onto a conveyor mechanism and the food products are passed into a main microwave heating chamber by movement of the conveyor mechanism. Mohammed further teaches (Paragraph 0042) in some embodiments, the average pressure in the main microwave heating chamber is from about 0 psig to about 60 psig. Also, Mohammed teaches (Paragraph 0065, 0071; Fig. 2 #212, 213) a microwave energy emitting apparatus 212 can include one or more microwave units 213, which may be arranged, for example, on the top of the main microwave heating chamber. In addition, Mohammed teaches (Paragraph 0049) the residence time of food product containers in the system can be from greater than 0 seconds to 150 minutes.
Mohammed is silent on the packaged food product comprising a hermetically sealed package. Mohammed is further silent on the electromagnetic energy being sufficient to raise the temperature of the food material by at least 50 degrees Fahrenheit with a spatial temperature variation of less than 25 degrees Fahrenheit in less than 120 seconds.
Ezaki teaches (Paragraph 0001, 0010) a continuous microwave heating sterilization apparatus for hermetically packaging a target food, wherein microwave irradiation heating is performed by irradiating the target sealed packaged food with microwaves using a device in which the atmosphere is pressurized to a predetermined pressure with water vapor or water vapor and other gases. Ezaki further teaches (Paragraph 0014) When the target food is filled and sealed as described above, pressurized with steam or steam and other gases (air, nitrogen, carbon dioxide gas, etc.), heated and heated and held for a predetermined time, the concentration of heat generation in the local portion can be suppressed by controlling the output of the microwave so that the temperature difference between the center portion and the end portion of the food (spatial temperature variation) is 5 °C (9 °F) or less.


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to hermetically seal the packages and control the output of the microwaves so that the spatial temperature variation is 9 °F or less as taught by Ezaki, since both are directed to methods of treating packaged food products with microwaves in a pressurized chamber, since hermetically sealing the packages and controlling the output of the microwaves so that the spatial temperature variation is 9 °F or less is known in the art as shown by Ezaki, since hermetically sealed packages would prevent contamination of the food product and prevent gases from escaping or entering the food packaging that could be harmful to the food, since hermetically sealed packages would also prevent the escape or entrance of moisture that could leave the food dry or soggy, since preventing a large temperature difference between portions of the food prevents inconsistencies in cooking that would negatively affect a consumers enjoyment of a food,  since uniform heating would prevent consumers from having to reuse the microwave if cold spots were not initially detected after microwaving the food, and since a lower spatial temperature variation would ensure that outer portions of the food were not overheated/burned before the inner portions could be sufficiently heated.
Additionally, the claimed temperature increase of 50 °F and treatment time of 120 seconds would have been used during the course of normal experimentation and optimization procedures in the method of Mohammed based upon factors such as the size, shape, density and composition of the food being treated (wherein, for example, a smaller volume food product would naturally be heated more quickly by the microwaves and heat would require less time for the temperature variations within the food to be reduced by heat conduction within the food), the type and thickness of the packaging (wherein, for example, thinner packaging would absorb less heat and allow faster heating of the food), consumer preferences in consumption temperature, etc. It would be obvious to one of ordinary skill in the art to heat a food product by at least 50 °F in less than 120 seconds since a faster heating rate would permit greater production and increased sales. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature increase and treatment time that would render it non-obvious.
Regarding claims 2 and 3, Mohammed teaches (Paragraph 0045) the system or method can include heating the food products with microwave energy (where microwave energy is a subset of radiofrequency wave energy).
Regarding claim 4, Mohammed as modified above is silent on the temperature of the food material product being raised by at least 50 degrees Fahrenheit in less than 90 seconds.
Additionally, the claimed temperature increase of 50 °F and treatment time of 90 seconds would have been used during the course of normal experimentation and optimization procedures in the method of Mohammed based upon factors such as the size, shape, density and composition of the food being treated (wherein, for example, a smaller volume food product would naturally be heated more quickly by the microwaves and heat would require less time for the temperature variations within the food to be reduced by heat conduction within the food) , the type and thickness of the packaging (wherein, for example, thinner packaging would absorb less heat and allow faster heating of the food) , consumer preferences in consumption temperature, etc. It would be obvious to one of ordinary skill in the art to heat a food product by at least 50 °F in less than 90 seconds since a faster heating rate would permit greater production and increased sales.  Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature increase and treatment time that would render it non-obvious.
Regarding claim 5, Mohammed as modified above is silent on the temperature of the food material product being raised by at least 50 degrees Fahrenheit in less than 60 seconds.
Additionally, the claimed temperature increase of 50 °F and treatment time of 60 seconds would have been used during the course of normal experimentation and optimization procedures in the method of Mohammed based upon factors such as the size, shape, density and composition of the food being treated (wherein, for example, a smaller volume food product would naturally be heated more quickly by the microwaves and heat would require less time for the temperature variations within the food to be reduced by heat conduction within the food) , the type and thickness of the packaging (wherein, for example, thinner packaging would absorb less heat and allow faster heating of the food) , consumer preferences in consumption temperature, etc. It would be obvious to one of ordinary skill in the art to heat a food product by at least 50 °F in less than 60 seconds since a faster heating rate would permit greater production and increased sales.  Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature increase and treatment time that would render it non-obvious.
Regarding claim 6, Mohammed as modified above is silent on the electromagnetic energy being sufficient to raise the temperature of the food material by at least 50 degrees Fahrenheit with a spatial temperature variation of less than 15 degrees Fahrenheit in less than 120 seconds. 
Ezaki teaches (Paragraph 0014) a process comprising filling a food into packaging and sealing the packaging, pressuring with steam or steam and other gases (air, nitrogen, carbon dioxide gas, etc.), and heating for a predetermined time, wherein the concentration of heat generation in the local portion can be suppressed by controlling the output of the microwave so that the temperature difference between the center portion and the end portion of the food (spatial temperature variation) is 5 °C (9 °F) or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to control the output of the microwaves so that the spatial temperature variation is 9 °F or less as taught by Ezaki, since both are directed to methods of treating packaged food products with microwaves in a pressurized chamber, since controlling the output of the microwaves so that the spatial temperature variation is 9 °F or less is known in the art as shown by Ezaki, since preventing a large temperature difference between portions of the food prevents inconsistencies in cooking that would negatively affect a consumers enjoyment of a food (e.g. consumers do not like to eat frozen spots in frozen meals heated in a microwave), since uniform heating would prevent consumers from having to reuse the microwave if cold spots were not initially detected after microwaving the food, and since a lower spatial temperature variation would ensure that outer portions of the food were not overheated/burned before the inner portions could be sufficiently heated.
Additionally, the claimed temperature increase of 50 °F and treatment time of 120 seconds would have been used during the course of normal experimentation and optimization procedures in the method of Mohammed based upon factors such as the size, shape, density and composition of the food being treated (wherein, for example, a smaller volume food product would naturally be heated more quickly by the microwaves and heat would require less time for the temperature variations within the food to be reduced by heat conduction within the food) , the type and thickness of the packaging (wherein, for example, thinner packaging would absorb less heat and allow faster heating of the food) , consumer preferences in consumption temperature, etc. It would be obvious to one of ordinary skill in the art to heat a food product by at least 50 °F in less than 120 seconds since a faster heating rate would permit greater production and increased sales.  Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature increase and treatment time that would render it non-obvious.
Regarding claim 7, Mohammed as modified above is silent on the electromagnetic energy being sufficient to raise the temperature of the food material by at least 50 degrees Fahrenheit with a spatial temperature variation of less than 10 degrees Fahrenheit in less than 120 seconds. 
Ezaki teaches (Paragraph 0014) a process comprising filling a food into packaging and sealing the packaging, pressuring with steam or steam and other gases (air, nitrogen, carbon dioxide gas, etc.), and heating for a predetermined time, wherein the concentration of heat generation in the local portion can be suppressed by controlling the output of the microwave so that the temperature difference between the center portion and the end portion of the food (spatial temperature variation) is 5 °C (9 °F) or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to control the output of the microwaves so that the spatial temperature variation is 9 °F or less as taught by Ezaki, since both are directed to methods of treating packaged food products with microwaves in a pressurized chamber, since controlling the output of the microwaves so that the spatial temperature variation is 9 °F or less is known in the art as shown by Ezaki, since preventing a large temperature difference between portions of the food prevents inconsistencies in cooking that would negatively affect a consumers enjoyment of a food (e.g. consumers do not like to eat frozen spots in frozen meals heated in a microwave), and since uniform heating would prevent consumers from having to reuse the microwave if cold spots were not initially detected after microwaving the food, and since a lower spatial temperature variation would ensure that outer portions of the food were not overheated/burned before the inner portions could be sufficiently heated.
Additionally, the claimed temperature increase of 50 °F and treatment time of 120 seconds would have been used during the course of normal experimentation and optimization procedures in the method of Mohammed based upon factors such as the size, shape, density and composition of the food being treated (wherein, for example, a smaller volume food product would naturally be heated more quickly by the microwaves and heat would require less time for the temperature variations within the food to be reduced by heat conduction within the food) , the type and thickness of the packaging (wherein, for example, thinner packaging would absorb less heat and allow faster heating of the food) , consumer preferences in consumption temperature, etc. It would be obvious to one of ordinary skill in the art to heat a food product by at least 50 °F in less than 120 seconds since a faster heating rate would permit greater production and increased sales.  Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature increase and treatment time that would render it non-obvious.
Regarding claims 8, 9, and 10, Mohammed teaches (Paragraph 0067) in some embodiments, the microwave energy emitting apparatus 212 can be configured to emit energy continuously. Furthermore, Mohammed teaches (Paragraph 0050) in various embodiments, the total time that food product containers are exposed to microwave energy can be from 5 minutes to 20 minutes. A five minute period encompasses a 180 second period, and, as demonstrated, Mohammed teaches continuous emission of microwave energy. Consequently, Mohammed teaches electromagnetic energy being applied at least 50 percent of the time, at least 70 percent of the time, and at least 90 percent of the time during a 180 second period.
Regarding claim 11, Mohammed as modified above is silent on the spatial temperature variation being less than 10 degrees Fahrenheit.
Ezaki teaches (Paragraph 0014) a process comprising filling a food into packaging and sealing the packaging, pressuring with steam or steam and other gases (air, nitrogen, carbon dioxide gas, etc.), and heating for a predetermined time, wherein the concentration of heat generation in the local portion can be suppressed by controlling the output of the microwave so that the temperature difference between the center portion and the end portion of the food (spatial temperature variation) is 5 °C (9 °F) or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to control the output of the microwaves so that the spatial temperature variation is 9 °F or less as taught by Ezaki, since both are directed to methods of treating packaged food products with microwaves in a pressurized chamber, since controlling the output of the microwaves so that the spatial temperature variation is 9 °F or less is known in the art as shown by Ezaki, since preventing a large temperature difference between portions of the food prevents inconsistencies in cooking that would negatively affect a consumers enjoyment of a food (e.g. consumers do not like to eat frozen spots in frozen meals heated in a microwave),  since uniform heating would prevent consumers from having to reuse the microwave if cold spots were not initially detected after microwaving the food, and since a lower spatial temperature variation would ensure that outer portions of the food were not overheated/burned before the inner portions could be sufficiently heated.
Regarding claims 12 and 13, Mohammed teaches (Paragraph 0090; Fig. 15 #204, 213) a processing system in accordance with various embodiments where the microwave units 213 are disposed in opposition on the top and bottom of the microwave heating chamber 204.
Regarding claim 14, Mohammed teaches (Paragraph 0042) in some embodiments, the main microwave heating chamber is completely filled with liquid (which would require that the packaged food be immersed). Mohammed also teaches (Paragraph 0041) the main microwave heating chamber can be liquid filled, however, in some embodiments, at least a portion of the main microwave heating chamber can be filled with a gas, such as steam.
Regarding claim 26, Mohammed teaches (Paragraph 0073) food products 210 can be moved by the product conveyor mechanism 208 from the main microwave heating chamber 204 and may enter a holding chamber. Mohammed also teaches (Paragraph 0049) the residence time of food product containers in the system can be less than 5 minutes (300 seconds) which means that the time between the start of the application of electromagnetic energy and the beginning of a hold phase would be less than 1200 seconds. 
Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 20160183333 A1) in view of Ezaki (JP 2000102369 A) and further in view of Resurreccion (US 20170027196 A1).
Regarding claims 15 and 18, Mohammed teaches (Paragraph 0041) in some embodiments, at least a portion of the main microwave heating chamber can be filled with a gas. 
Regarding claim 15, Mohammed is silent on less than 60% of the energy required to raise the temperature of the food material to a preselected temperature being provided through conductive heat transfer from the fluid to the packaged food product.
Regarding claim 18, Mohammed is silent on less than 10% of the energy required to raise the temperature of the food material to a preselected temperature being provided through conductive heat transfer from the fluid to the packaged food product.
Ezaki teaches (Paragraph 0009) a microwave heating operation using control factors required for continuous operation including temperature, pressure, time, and microwave output, where a temperature control factor may be understood to be a preselected temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to incorporate the temperature control factor of Ezaki since both are directed to methods of treating packaged food products with microwaves in a pressurized chamber, since preselecting a temperature is known in the art as shown by Ezaki, since different foods (meat, vegetables, grains, etc.) have different heating requirements and so require different, specific temperature settings for proper cooking, since different heating processes (cooking, thawing, etc.) will need different temperatures, and since preselecting the temperature allows consumers to heat food to their preferences as some people like food hotter or colder than others. 
Resurreccion teaches (Paragraph 0004) a method of thermally sterilizing food in a sealed-closed package, wherein the thermal sterilization may include microwave heating (i.e., providing microwave energy to) the food in the sealed-closed package while the sealed-closed package is immersed in compressed air.
If the method of method of Mohammed was modified to use air as the fluid for pressurizing the microwave chamber, as taught by Resurreccion, one of ordinary skill in the art would recognize that substantially none of the energy used to raise the temperature of the food material would be provided through conductive heat transfer from the fluid to the packaged food product, as it is known in the art that air does not absorb substantial energy from microwaves.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to use air as the fluid for pressurizing the microwave chamber as taught by Resurreccion since both are directed to methods of heating packaged food products with microwaves in a pressurized chamber, since treating a food-packed with compressed air during microwaving is known in the art as shown by Resurreccion, since the compressed air that is sufficiently above atmospheric pressure ensures that the seal(s) of the sealed-closed package remain substantially intact during the thermal sterilization (Resurreccion, Paragraph 0004), since using air to pressurize the chamber as opposed to a fluid like water that would absorb energy from the microwaves, would allow the microwave to be used with less downtime when heating foods of different temperatures as a cool down period for the fluid would be required when heating a food to much lower temperature after heating to a high temperature, and since air is readily available compared to other fluids that required purchasing from a particular source.
Regarding claim 16, Mohammed as modified above is silent on the preselected temperature being at least one of a maximum attained processing temperature; a required lethality temperature; a targeted lethality temperature; or a targeted process temperature.
Ezaki teaches (Paragraph 0031) using a microwave to raise the temperature of a packaged food product to a target sterilization temperature. As sterilization results in the destruction of organisms like bacteria on the food product, the target temperature of Ezaki may be understood to be a targeted process temperature for the process of sterilization or a targeted lethality temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to incorporate the step of raising the temperature of a packaged food product to a target sterilization temperature as taught by Ezaki since both are directed to methods of treating packaged food products with microwaves in a pressurized chamber, since preselecting a target sterilization temperature is known in the art as shown by Ezaki, since different foods (meat, vegetables, grains, etc.) have different sterilization requirements that require unique temperature settings, and since sterilization of bacteria and other harmful substances preserves a food for longer and allows the food to be sold and then consumed over a longer period of time, benefitting both sellers and consumers.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 20160183333 A1).
Regarding claim 29, Mohammed teaches (Paragraph 0006, 0036, 0041) electromagnetic wave (including, but not limited to microwave) processing systems for food products and related methods, wherein food products (within food packages) to be processed are loaded onto a conveyor mechanism and the food products are passed into a main microwave heating chamber by movement of the conveyor mechanism. Mohammed further teaches (Paragraph 0042) in some embodiments, the average pressure in the main microwave heating chamber is from about 0 psig to about 60 psig. Also, Mohammed teaches (Paragraph 0065, 0071; Fig. 2 #212, 213) a microwave energy emitting apparatus 212 can include one or more microwave units 213, which may be arranged, for example, on the top of the main microwave heating chamber. Additionally, Mohammed teaches (Paragraph 0067) in some embodiments, the microwave energy emitting apparatus 212 can be configured to emit energy continuously. Furthermore, Mohammed teaches (Paragraph 0050) in various embodiments, the total time that food product containers are exposed to microwave energy can be from 5 minutes to 20 minutes. A five minute period encompasses a 180 second period, and, as demonstrated, Mohammed teaches continuous emission of microwave energy. Consequently, Mohammed teaches electromagnetic energy being applied at least 50 percent of the time during a 180 second period. Furthermore, Mohammed teaches (Paragraph 0036, 0075) the temperature of the food products as they are being fed into the system can be from about −20 degrees Fahrenheit to about 300 degrees Fahrenheit, and in some embodiments the final temperature (exit temperature) can be from about 80 degrees to about 150 degrees Fahrenheit. Thus, Mohammed discloses temperature increases such as from -20 °F to 80 °F (a temperature increase of 100 °F). 
Additionally, while not explicitly disclosed, heating to temperatures below the claimed temperature maximum of 265 °F for at least 5 seconds would have been used during the course of normal experimentation and optimization procedures in the method of Mohammed based upon factors such as the size, shape, density and composition of the food being treated (larger foods require more energy for the temperature to increase), the type and thickness of the packaging (thicker packaging would absorb more heat and the food would absorb less), consumer preferences in consumption temperature, etc. It would have been obvious to one of ordinary skill in the art to heat to temperatures below 265 °F for at least 5 seconds to prevent the food from burning, or to prevent the food from scalding someone’s tongue when consumed. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from heating the food below the claimed temperature maximum of 265 °F for at least 5 seconds.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 20160183333 A1) in view of Resurreccion (US 20170027196 A1).
Regarding claim 33, Mohammed teaches (Paragraph 0006, 0036, 0041) electromagnetic wave (including, but not limited to microwave) processing systems for food products and related methods, wherein food products (within food packages) to be processed are loaded onto a conveyor mechanism and the food products are passed into a main microwave heating chamber by movement of the conveyor mechanism. Mohammed further teaches (Paragraph 0042) in some embodiments, the average pressure in the main microwave heating chamber is from about 0 psig to about 60 psig. Also, Mohammed teaches (Paragraph 0065, 0071; Fig. 2 #212, 213) a microwave energy emitting apparatus 212 can include one or more microwave units 213, which may be arranged, for example, on the top of the main microwave heating chamber. Furthermore, Mohammed teaches (Paragraph 0041) in some embodiments, at least a portion of the main microwave heating chamber can be filled with a gas. Also, Mohammed teaches (Paragraph 0075) in some embodiments the final temperature (exit temperature) can be from about 80 degrees to about 150 degrees Fahrenheit.
Resurreccion teaches (Paragraph 0004) a method of thermally sterilizing food in a sealed-closed package, wherein the thermal sterilization may include microwave heating (i.e., providing microwave energy to) the food in the sealed-closed package while the sealed-closed package is immersed in compressed air.
If the method of method of Mohammed was modified to use air as the fluid for pressurizing the microwave chamber, as taught by Resurreccion, one of ordinary skill in the art would recognize that substantially none of the energy used to raise the temperature of the food material would be provided through conductive heat transfer from the fluid to the packaged food product, as it is known in the art that air does not absorb substantial energy from microwaves, and consequently greater than 40 percent of the energy required to raise the temperature would be provided by electromagnetic energy absorbed by portions of the packaged food product.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mohammed to use air as the fluid for pressurizing the microwave chamber as taught by Resurreccion since both are directed to methods of heating packaged food products with microwaves in a pressurized chamber, since treating a food-packed with compressed air during microwaving is known in the art as shown by Resurreccion, since the compressed air that is sufficiently above atmospheric pressure ensures that the seal(s) of the sealed-closed package remain substantially intact during the thermal sterilization (Resurreccion, Paragraph 0004), since using air to pressurize the chamber as opposed to a fluid like water that would absorb energy from the microwaves, would allow the microwave to be used with less downtime when heating foods of different temperatures as a cool down period for the fluid would be required when heating a food to much lower temperature after heating to a high temperature, and since air is readily available compared to other fluids that required purchasing from a particular source.
Additionally, the claimed  treatment time of 180 seconds for reaching 100  °F would have been used during the course of normal experimentation and optimization procedures in the method of Mohammed based upon factors such as the size, shape, density and composition of the food being treated  (wherein, for example, a smaller volume food product would naturally be heated more quickly by the microwaves and heat would require less time for the temperature variations within the food to be reduced by heat conduction within the food), the type and thickness of the packaging (wherein, for example, thinner packaging would absorb less heat and allow faster heating of the food), consumer preferences in consumption temperature, etc. It would be obvious to one of ordinary skill in the art to heat a food product to at least 100 °F in less than 180 seconds since a faster heating rate would permit greater production and increased sales. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature and  treatment time that would render it non-obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirschey (US 20170245528 A1) teaches a microwave retort system and a process for heating food products using a microwave retort system, such as to pasteurization and/or sterilization temperature.
Sonder (US 20120297990 A1) teaches a device for pasteurizing a mass of foodstuff wherein it can be ensured that the temperature difference between the hottest and the coldest zones in the heated mass is less than 5.degree. C.
Drozd (US 20100012650 A1) teaches a microwave applicator system exposing a material flowing through multiple applicator stages to a different radial heating pattern in each stage for uniform heating.
Noren (US 5308629 A) teaches a method wherein food products immediately after they have been packed are subjected to a heat treatment by means of microwave energy.
Tang (US 20160029685 A1) teaches a method that includes applying microwave energy to the item while the item is immersed in the immersion fluid and subject to the hydrostatic pressure of the immersion fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792